[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
In this foreclosure action, the defendant opposes the Committee's motion for approval of Committee sale, arguing that the sale price did not reflect market value at the time of the sale, May 18, 1996. The value found by the court appointed appraiser as of May 6, 1996 was $445,000 and the sale price was $450,000. At the hearing on the Committee's motion, the defendant offered evidence through a real estate appraiser that as of May 1, 1995 the property had a market value of $556,000 and that as of the day of the foreclosure sale the value was at least the same. There was no evidence of the amount of the encumbrances or whether a sale at that price would inure to the benefit of the defendant.
The court has taken into consideration the estimated value of the property set forth by the defendant's appraiser, the fact that the sale price of $450,000 represents almost 81% of that value, the additional costs and expenses to be incurred in the new sale, and that notices of the sale were placed in the Norwalk Hour, apparently without objection by the defendant at the time of the order for same. It is the court's finding that a new foreclosure sale would not yield a sale price that would, considering all factors, including additional costs and expenses, result in a substantially higher net price warranting a denial of the Committee's motions.
Therefore, the Committee's motions, appearing of record, are CT Page 7139 granted as shown in the court file.
So Ordered.
Dated at Stamford, Connecticut, this 10th day of June, 1997.
D'ANDREA, J.